Citation Nr: 0940458	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 special apportionment decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In that decision, the RO 
granted the Veteran's spouse an apportionment of the 
Veteran's VA compensation benefits.  


FINDINGS OF FACT

1.  The Veteran and his spouse were married in April 1958.  
They separated in approximately October 2001 and the 
Veteran's spouse filed a divorce complaint in October 2002.  
Their marriage has not been terminated by Court Judgment. 

2.  Since November 1957, the Veteran has received VA 
disability benefits which do not include additional 
compensation for his spouse.  

3.  The Veteran and his spouse live apart and the Veteran has 
made reasonable contributions to his spouse's support.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits for his spouse are not met.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450 
(a)(1)(ii), 3.451, 3.452(a), 3.458(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA does not apply to decisions regarding how benefits 
are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
An apportionment decision involves deciding how existing 
benefits are to be paid.  Under the reasoning in Sims, the 
VCAA is not applicable to this claim.  

In any event, August 2003 letters sent to the Veteran and his 
spouse described the information and evidence to be submitted 
with respect to the apportionment claim.  These letters also 
described when and where evidence should be submitted, and 
provided contact information in case either the Veteran or 
his spouse had questions or needed assistance.  

Analysis

A Veteran's benefits may be apportioned if the Veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).  

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  

As applicable to this case, all or any part of the 
compensation payable on account of any Veteran may be 
apportioned if the Veteran is not residing with his spouse 
and the Veteran is not reasonably discharging his 
responsibility for the spouse's support.  38 U.S.C.A. § 
5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  

It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the Veteran and his 
spouse on the basis of the facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income, and 
resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his dependents, and the apportionment claimants.  38 
C.F.R. § 3.451.

Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
provides for an apportionment in situations where a Veteran 
is reasonably discharging his responsibility for the support 
of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  

A Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2009).  These 
procedures, in part, require that when a substantive appeal 
is filed, the content of the substantive appeal will be 
furnished to the other party to the extent that it contains 
information that could directly affect the payment or 
potential payment of the benefit that is the subject of the 
contested claim.  38 C.F.R. 
§ 19.102.  

The Veteran's spouse has not been furnished a copy of the 
substantive appeal filed by the Veteran in April 2005.  
However, no statements or contentions were provided in the 
substantive appeal and the only content in the substantive 
appeal 
which could directly affect payment or potential payment is 
the Veteran's statement of the issue on appeal, which is 
whether his spouse is entitled to apportionment of his 
compensation benefits.  This issue was included and discussed 
in a March 2005 statement of the case, which the Veteran's 
spouse was furnished pursuant to 38 C.F.R. § 19.101.  
Furthermore, both the Veteran and his spouse were notified of 
the time limit for initiation of an appeal as well as hearing 
rights in October 2003 letters pursuant to 38 C.F.R. 
§ 19.100.  Thus, the Board finds compliance with contested 
claims procedures.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the Veteran and his spouse.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The record contains a marriage certificate which shows that 
the Veteran and his spouse were married in April 1958.  The 
Veteran's spouse filed a divorce complaint in October 2002 
with the Allegheny County (Pennsylvania) Court of Common 
Pleas; however, no judgment granting a divorce has been made. 

The initial issue for consideration is whether the Veteran is 
reasonably discharging his responsibility for his spouse's 
support.  A November 2001 rating decision indicates that the 
Veteran is service connected for several disabilities, with a 
combined evaluation of 50 percent since November 2001.  He 
also has a permanent and total disability rating for 
nonservice-connected disability pension benefits since 
September 2000.  The record reflects that as of December 
2005, the Veteran had been receiving monthly VA compensation 
benefits in the amount of $695 and that such benefits did not 
include additional compensation for his spouse. 

The record also reflects that the Veteran and his spouse 
separated in approximately October 2001 and have lived apart 
from each other.  A March 2002 Order to Withhold Income for 
Support from the Allegheny County Court of Common Pleas 
instructed that $1000 of spousal support was to be deducted 
from the Veteran's 
VA compensation benefits monthly, to be paid to his spouse 
for current and past-due support.  The Order instructed that 
payments be made to the Pennsylvania State Collections and 
Disbursement Unit.  This monthly deduction was increased to 
$1520 pursuant to a May 2002 Order and was reduced to $950 
pursuant to an August 2002 Order after all past-due support 
had been paid.  An October 2002 Order terminated the monthly 
spousal support deductions from the Veteran's VA compensation 
benefits and indicates that there was no pending past-due 
support.  
In a May 2003 written statement (VA Form 21-4138), the 
Veteran's spouse stated that she was receiving support from 
the Veteran, but that it was not enough to pay her living 
expenses and that she could not work.  She provided a list of 
her monthly income and expenses in September 2003, which 
indicates that she received $1157 in monthly income, which 
included $950 of monthly court-ordered support from the 
Veteran.  Her monthly expenses totaled approximately $684, 
not including food, car expenses, and other household needs.  
Thus, her income exceeded expenses by approximately $473.
 
In his November 2003 notice of disagreement, the Veteran 
stated that he paid court-ordered spousal support from his 
fire fighter pension and state compensation check.  There is 
no evidence to refute the Veteran's contention and it is 
consistent with his spouse's May 2003 statement.  

This evidence is in favor of a finding that the Veteran has 
reasonably discharged his responsibility to support his 
spouse since their separation.  Therefore, entitlement under 
38 C.F.R. § 3.450 to a general apportionment of the Veteran's 
VA compensation benefits on behalf of his spouse is not 
warranted.

The Board also finds that the Veteran's spouse is not 
entitled to a special apportionment under 38 C.F.R. § 3.451.  
A special apportionment is meant to provide for an 
apportionment in situations in which the Veteran is 
reasonably discharging his responsibility for support of his 
dependents, but special circumstances warrant giving the 
dependents additional support.  

In this case, the reported monthly income and expenses of the 
Veteran's spouse do not indicate financial hardship, as 
defined by the inability to pay for the most basic needs.  By 
her report she has a significant surplus after meeting these 
needs.  The Board therefore finds that the Veteran's spouse 
has not demonstrated a present financial hardship, and that a 
special apportionment is not warranted.


ORDER

Entitlement to apportionment of the Veteran's VA compensation 
benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


